 1   JENNIFER WILLIS ARLEDGE, ESQ.
     Nevada Bar No. 8729
 2   SGRO & ROGER
 3   720 South Seventh Street, 3rd Floor
     Las Vegas, Nevada 89101
 4   Telephone: (702) 384-9800
     Facsimile: (702) 665-4120
 5   jarledge@sgroandroger.com
 6   mbrunet@sgroandroger.com
     Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
 9                                       DISTRICT OF NEVADA

10
     ANTHONY P. SGRO, an individual,                         Case No.: 2:21-cv-01101-JAD-DJY
11
12                          Plaintiff,

13   vs.                                                     STIPULATION AND ORDER
14
     BLACK WOLF MOVING NEVADA, LLC, a
15   Domestic Limited Liability Company; and ROE
     Corporations I through X, inclusive,
16
17                          Defendants.

18
19
            COMES NOW, Plaintiff ANTHONY P. SGRO, by and through his attorneys of record,
20
     JENNIFER WILLIS ARLEDGE, ESQ., of the law firm of SGRO & ROGER, and DAVID B.
21
     AVAKIAN, ESQ. of the law firm of LEWIS BRISBOIS BISGAARD & SMITH, LLP, and
22
     hereby stipulate and agree that the time for Plaintiff to file a response to Defendant’s Motion to
23
     ///
24
     ///
25
     ///
26
     ///
27
28



                                                     -1-
 1
     Dismiss [Doc. No. 8] shall be extended fourteen (14) days, from July 2, 2021 until July 16, 2021,
 2
     as the parties attempt to resolve this matter.
 3
            IT IS SO STIPULATED.
 4
 5    Dated this 1st of July, 2021.                      Dated this 1st of July, 2021.

 6    LEWIS BRISBOIS BISGAARD                            SGRO & ROGER
      & SMITH, LLP
 7
 8
      _/s/ David B. Avakian________________              /s/ Jennifer W. Arledge_________________
 9    DAVID B. AVAKIAN, ESQ.                             JENNIFER WILLIS ARLEDGE, ESQ.
      Nevada Bar No. 009502                              Nevada Bar No. 8729
10    6385 Rainbow Boulevard, Suite 600                  720 S. 7th Street, 7th Floor
11    Las Vegas, Nevada 89118                            Las Vegas, Nevada 89101
      Attorneys for Defendant                            Attorneys for Plaintiff Anthony P. Sgro
12    Black Wolf Moving, Nevada, LLC
13
14                                                ORDER
15
            IT IS SO ORDERED.
16
17   DATED:      July 2, 2021
                                                      U. S. MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                       -2-
